911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Linwood R. T. GARRETT, t/a Garrett & Company, Debtor.Robert A. CANFIELD, Trustee in Bankruptcy for Linwood R. T.Garrett & Company, Plaintiff-Appellee,v.Linwood R.T. GARRETT, Defendant-Appellant,Hanover County, City of Richmond, State of Virginia,Department of Taxation, High Mileage Tire Company,Incorporated, Steel Services, Glamorgan Pipe & FoundryCompany, Buhrman & Sons, Incorporated, ProducersCooperative, Incorporated, Strickland Foundry & MachineCompany, Incorporated, Vulcan Materials Company, R. StuartRoyer & Associates, First & Merchants National Bank, nowknown as Sovran Bank, Defendants.
No. 90-1415.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1990.Decided July 26, 1990.Rehearing Denied Aug. 28, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 89-453-R)
Linwood R.T. Garrett, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Linwood R.T. Garrett appeals from the district court's order dismissing his appeal of the bankruptcy sale of his real estate.  Garrett notes in his appeal he regrets filing under Chapter 7, but appeals only the manner in which the trustee conducted the sale of his property.  Since Garrett failed to secure a stay of the approved sale pending appeal and because that interest was sold to a good-faith purchaser, Garrett's appeal of the sale is moot.   Willemain v. Kivitz, 764 F.2d 1019 (4th Cir.1985).  Garrett also asked the court to provide him an itemized breakdown of the sale, but since he has no right to such a statement,* his claim is without merit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Garrett was informed by the district court that his land was sold to Gary Thomas for $113,800.00